OPINION — AG — ** MUNICIPAL ORDINANCES — GOVERNMENT ** UNDER ARTICLE XVIII, SECTION 3 OF THE OKLAHOMA CONSTITUTION AND 11 O.S. 642 [11-642], MUNICIPAL FORMS OF GOVERNMENT, OPERATING UNDER A CHARTER, HAVE THE POWER TO PASS APPROPRIATE ORDINANCES SO LONG AS THOSE ORDINANCES COMPORT WITH DUE PROCESS AND ARE REASONABLE IN SCOPE AS SET FORTH BY STATUTORY LIMITATIONS. (AUTHORITY, JURISDICTION, DEFINITION, POWER, LAWS, CORPORATE POWERS) CITE: ARTICLE XVIII, SECTION 3(A), 11 O.S. 642 [11-642], 11 O.S. 568 [11-568], 11 O.S. 672 [11-672] (ODIE A. NANCE)